01-15-00 <M<i-cv
                                           AFFIDAVIT


                                   UNSWORN DECLARATION
                                        IN FORMA PAPERIS




  My name is Derrick Anthony Polly/ my date of birth is/ 12/10/1963, and
my inmate identifying number is 609271. I am presently incarcerated in the
Texas     Department of      Criminal    Justice's     Robertson   Unit/ in Abilene/ Jones
County/    Texas/   79601.     I declare under penalty of perjury that the following
is true and correct:

   I currently own no Real               Estate,   Land, or Real Property of value that
may be used to assist in paying the fees incurred in this legal matter.

   I currently have no savings accounts, no stocks, bonds, or any financial
instruments    that   provide     an     income to me. I have no job, I do not earn an

income as     an    incarcerated       person   in TDCJ." I receive gifts from family and

friends a few times a year to assist me in purchasing basic commissary items
from the prison commissary. I have no legal spousal income to report•

    I am      indigent,   and have no source of income that will allow me to pay
the filing      fee relating to filing             the MOTION FOR LEAVE TO FILE ORIGINAL
APPLICATION FOR WRIT OF MANDAMUS.



    This 'is the end of my Affidavit.

        EXECUTED this £j5"f£ <3ay of S&p/^jbdK                     2015.

                                                                           Derrick A. Polly ^
CSINIB0S/CINIB0S      TEXAS DEPARTMENT OF CRIMINAL JUSTICE          09/£9/15
RB51/WSM4039                IN-FORMA-PAUPERIS DATA                  05:13:38
TDCJ#:   00609S71 SID#: 04633650 LOCATION: ROBERTSON       INDIGENT DTE:
NAMEs POLLY, DERRICK ANTHONY               BEBINNINB PERIOD: 03/01/15
PREVIOUS TDCJ NUMBERS:
CURRENT BAL:        179.9£ TOT HOLD AMT;             0.00 3MTH TOT DEP:             500.00
6MTH DEP:           910.00 6MTH AVS BAL:            £45.44 6MTH AVG DEP:            151.67
MONTH HIGHEST BALANCE TOTAL DEPOSITS       MONTH HIGHEST BALANCE TOTAL DEPOSITS
08/15      £55.02           100.00          05/15       345.03             110.00
07/15      3££.07          £75.00          04/15       418.96              300.00
06/1?     317.4£           1£5.00        03/15          308.34               0.00
PROCESS DATE   HOLD AMOUNT     HOLD DESCRIPTION




STATE OF TEXAS COUNTY QfJ^'^'O
ON THIS THEZ_£ DAY OF StP}<* jjr ./JT I CERTIFY THAT THIS DOC      1ENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAI          IN THE^
COMPUTER DATABASE REGARDINB THE OFFENDER'S ACCOUNT.      NP SIS:
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:               OR SID NO JERi




                                                                    *'!!Sg8tTwt"IM"t
                                                                               SHAWN M. ELLISON
                                                                                Notary Public, State ofTexas
                                                                                My Commission Exp 11-26-17
                                                                   •WiaoMKM«t.««^^t,t„(|||||(|M[(ul|